Citation Nr: 0713884	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-26 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for pseudofolliculitis barbae (PFB).

2.  Entitlement to a disability rating greater than 20 
percent for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
March 1971.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and February 2005 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Offices (RO) in Cleveland, Ohio, and Montgomery, 
Alabama.  After the September 2002 rating decision, the 
veteran moved, and jurisdiction of his claim was transferred 
to the RO in Montgomery, Alabama.  

The veteran testified at a Board videoconference hearing 
before the undersigned in January 2007.  A transcript of that 
hearing has been associated with the claims folders.  

The issue of a higher rating for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's service-connected PFB exhibits occasional 
itching and irritation with less than 10 percent of the 
exposed area of the face and neck affected, indicative of a 
higher 10 percent rating under either the previous or amended 
regulations.  However, the evidence of record does 
demonstrate extensive lesions, marked disfigurement, or 
systemic therapy due to PFB, or 20 to 40 percent of exposed 
areas affected by PFB, under either the previous or amended 
regulations.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent, 
but no greater, for PFB have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.27, 
4.118, Diagnostic Codes 7806, 7813 (2006); 4.118, Diagnostic 
Codes 7806, 7813 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury). 

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's PFB disability is currently evaluated as 
noncompensable (0 percent disabling) under Diagnostic Code 
7813, dermatophytosis.  38 C.F.R. § 4.118 (2006).  Neither 
the original nor the revised versions of the rating criteria 
have a specific diagnostic code for PFB.  The disorder is, 
therefore, rated as analogous to dermatophytosis and eczema 
because the functions affected, the anatomical localization, 
and the symptomatology are most closely analogous to these 
disorders.  See 38 C.F.R. § 4.20.      

The veteran has appealed the original September 2002 rating 
decision that granted service connection for PFB at 0 
percent.  This could result in "staged ratings" based upon 
the facts found during the period in question.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

The veteran's claim for service connection for PFB was 
received by the RO in August 2001.  During the pendency of 
the veteran's appeal, VA promulgated new regulations for 
evaluating disability from skin disorders, including scars, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 
2002).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  38 
U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); VAOPGCPREC 3-2000.  

Since there is no provision for retroactive application, 
prior to August 30, 2002, the Board may apply only the 
previous version of the rating criteria.  As of August 30, 
2002, the Board must apply whichever version of the rating 
criteria is more favorable to the veteran.

The RO addressed the previous and amended criteria in the 
August 2003 statement of the case (SOC).  Therefore, the 
Board may also consider both sets of regulations without 
first determining whether doing so will be prejudicial to the 
veteran. Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).

Under the previous criteria, PFB is rated, by analogy, to 
eczema (Diagnostic Code 7806), depending upon the location, 
extent, and repugnance or otherwise disabling character of 
manifestations.  See Note to 38 C.F.R. § 4.118, Diagnostic 
Code 7813 (2002).  

Under the previous criteria for eczema (Diagnostic Code 
7806), a compensable rating of 10 percent requires evidence 
of exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area.  If the exudation or 
itching is constant and there are extensive lesions or marked 
disfigurement, a 30 percent disability rating is assigned.  
To warrant a 50 percent rating, ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestation or exceptional repugnance must be shown.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002).  

Under the amended criteria for Diagnostic Code 7813, PFB 
(tinea pedis of the beard area) is rated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800), scars 
(Diagnostic Codes 7801-7805), or eczema / dermatitis 
(Diagnostic Code 7806), depending upon the predominant 
disability.

Under the amended criteria for eczema (Diagnostic Code 7806), 
when the disorder covers less than 5 percent of the entire 
body or less than 5 percent of exposed areas are affected, 
and no more than topical therapy is required during the past 
12- month period, a noncompensable rating is assigned.  A 
higher 10 percent rating is assigned when at least 5 percent, 
but less than 20 percent of the entire body is covered; or at 
least 5 percent, but less than 20 percent of exposed areas 
are affected; or intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, are 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
for dermatitis or eczema, affecting 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas, or for 
dermatitis or eczema that requires systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent disability rating is 
assigned for dermatitis or eczema, affecting more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, or for dermatitis or eczema that requires constant or 
near-constant systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2006). 

Initially, VA skin examinations conducted in January 2002 and 
June 2004 with accompanying photographs show no evidence of 
residual scarring, characteristics of disfigurement, or burns 
due to his PFB.  Thus, consideration of Diagnostic Codes 
7800, 7801, 7802, 7803, 7804, and 7805 under either the 
previous or the amended regulations is not warranted.  
Consequently, the Board concludes that Diagnostic Code 7806 
under both the previous and amended regulations most 
appropriately reflects the veteran's service-connected PFB 
disability.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if supported by 
explanation and evidence).

In this regard, under either the previous or the amended 
Diagnostic Code 7806, the Board finds that the overall 
disability picture more accurately reflects a higher 10 
percent rating.  38 C.F.R. § 4.7.  Service medical records 
(SMRs) confirm that the veteran was put on profile and 
instructed not to shave due to his PFB.  Since discharge in 
March 1971, the veteran has grown a beard and rarely shaves.  
He reports that when he does shave, he experiences razor 
bumps and cysts that can take several months to clear.  See 
December 2002 notice of disagreement; transcript of January 
2007 videoconference testimony.     

Most importantly, under the previous criteria, both the 
January 2002 and June 2004 VA skin examiners noted occasional 
itching and irritation due to PFB.  Under the amended 
criteria, the June 2004 VA examiner diagnosed the veteran 
with PFB as less than 10 percent of the exposed area of the 
face and neck was affected.  Further, with regard to the 
current criteria, the 2004 VA examiner noted that less than 
10 percent of the exposed area was affected.  Thus, 
considering that the veteran's lay statements appear 
credible, and resolving any doubt in the veteran's behavior, 
a higher 10 percent rating under either the old or the new 
criteria for Diagnostic Code 7806 is warranted.  

However, the evidence of record does not warrant a disability 
rating greater than 10 percent under either the previous or 
amended regulations.  38 C.F.R. § 4.7.  In this respect, 
neither the January 2002 nor the June 2004 VA skin examiner 
documented extensive lesions or marked disfigurement.  
Further, neither examiner found PFB affecting 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas, or PFB that requires systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, for a total 
duration of six weeks or more.  Finally, VA treatment records 
from 2004 to 2006, and earlier private and Social Security 
Administration (SSA) medical records do not demonstrate 
treatment indicative of a higher 30 percent rating.  Overall, 
the veteran's PFB condition is well controlled due to his 
beard.              

The Board adds that it does not find that the veteran's PFB 
disability should be increased for any other separate period 
based on the facts found during the appeal period.  
Fenderson, 12 Vet. App at 126.  His level of disability has 
been consistent.  Accordingly, in light of the above, the 
preponderance of the evidence supports a disability rating of 
10 percent, but no higher, for the veteran's service-
connected PFB disability.  38 C.F.R. § 4.3.  

Further, the Board finds no evidence of frequent 
hospitalization or marked interference with employment 
associated with his PFB disability in order to justify a 
referral of the case for extra-schedular consideration.  38 
C.F.R.  § 3.321(b)(1).  

Duty to Notify and Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the veteran dated November 2001 and 
May 2006.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the veteran about the information and evidence the VA would 
seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

In addition, in March and May of 2006, the RO provided the 
veteran with the additional notice required in the recent 
case of Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO correctly issued the November 2001 VCAA notice letter 
prior to the September 2002 adverse determination on appeal.  
Pelegrini, 18 Vet. App. at 120.  The Board also emphasizes 
that the PFB appeal arises from an initial rating assigned 
when the RO awarded service connection, such that the 
original November 2001 VCAA letter refers to the requirements 
for establishing only service connection for this disorder.  
VA's Office of General Counsel (GC) has held that there is no 
requirement for additional 38 U.S.C.A. § 5103(a) notice on a 
"downstream" issue, i.e., an increased rating after an 
initial award of service connection, if proper VCAA notice 
for the original service connection issue was already 
provided, as is the case here.  VAOPGCPREC 8-2003.  
Nonetheless, the RO issued an additional VCAA notice letter 
in May 2006 with information specific to the claim for an 
increased rating for PFB, such that there can be no prejudice 
to the veteran.     

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of any 
defect in the provision of notice that resulted in some 
prejudice to the veteran.  The Board finds that any 
deficiency in the content or timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006).  

With respect to the duty to assist, the RO has secured SMRs, 
relevant VA treatment records, private and SSA medical 
records as identified and authorized by the veteran, and 
several VA medical examinations.  In addition, the veteran 
has also submitted additional private medical evidence and 
personal statements, as well as his hearing testimony.  The 
VA skin examinations of record are adequate for rating the 
current severity of the veteran's PFB.  38 C.F.R. § 4.2.  The 
Board is satisfied that all relevant evidence identified by 
the veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  


ORDER

An initial compensable disability rating of 10 percent for 
PFB is granted.  


REMAND

The veteran's low back disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5237, lumbosacral 
strain.  38 C.F.R. § 4.71a (2006).  The 20 percent rating has 
been in effect since May 22, 1991.  Effective September 26, 
2003, the regulations regarding diseases of and injuries to 
the spine, to include intervertebral disc syndrome, were 
revised by the VA.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
(codified at 38 C.F.R. pt. 4).  The veteran's claim for an 
increased rating was received by the RO in October 2004.  
Consequently, since the veteran filed his claim for an 
increased rating subsequent to the September 2003 revisions, 
only the most recent regulations apply to his claim.

Where the available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  The last VA examination 
determining the severity of his service-connected low back 
disability was performed in November 2004.  Although not 
unduly remote, a more current examination is warranted to 
adequately rate his current low back disability, especially 
in light of recent VA treatment records documenting 
additional low back complaints following a motor vehicle 
accident in October 2005.  In addition, at the January 2007 
videoconference hearing, the veteran reiterated that his low 
back disability has worsened since the last VA examination 
was performed.  As such, the Board finds that a remand is 
warranted for a new VA examination to determine the current 
severity of his low back disability.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran's VA medical records, 
including records of treatment from the 
Montgomery VAMC dated since May 2006, 
should be obtained and associated with 
the claims folder.

2.	Arrange for the veteran to be scheduled 
for a VA examination to determine the 
current nature and severity of his 
service-connected lumbar spine 
disability.  The claims folder must be 
made available to the examiner for 
review and the examination report must 
indicate whether such review was 
accomplished.  The examination should 
include any test or study deemed 
necessary by the examiner.  The 
examination should comply with AMIE 
protocols for the appropriate 
examination.  

3.	After completing any additional necessary 
development, readjudicate the low back 
disability on appeal, considering any new 
evidence secured since the May 2006 
supplemental statement of the case 
(SSOC).  If the disposition remains 
unfavorable, the RO should furnish the 
veteran and his representative with 
another SSOC and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
M. C. GRAHAM 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


